J-S22004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: E.S.J., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 120 MDA 2020

              Appeal from the Decree Entered December 26, 2019
    In the Court of Common Pleas of Centre County Orphans' Court at No(s):
                                 2019-4423


BEFORE:      OLSON, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                                  FILED JUNE 26, 2020

        Appellant, R.S., (“Mother”) appeals from the December 26, 2019 final

order and decree involuntarily terminating Mother’s parental rights to her

dependent child, E.S.J., a male child born in June 2015, pursuant to

Section 2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938.1           Justin P.

Miller, Esq. (“Attorney Miller”) filed an Anders brief2 and a petition to



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 On December 26, 2019, the trial court involuntarily terminated the parental
rights of E.S.J.’s biological father, A.D.J., (“Father”) in a separate final order
and decree. Trial Court Final Order and Decree, 12/26/19. Father did not
appeal the termination of his parental rights and he is not a party to this
appeal.

2 Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009); Commonwealth v. McClendon, 434
A.2d 1185 (Pa. 1981).
J-S22004-20



withdraw, alleging that the appeal is frivolous. We grant counsel’s petition to

withdraw and affirm the final order and decree.

      The trial court set forth the following:

      [Centre County Children and Youth Services (“CYS”)] first became
      involved with Mother and E.S.J. in February [] 2018. At that time,
      [CYS] received a referral that Mother [] left E.S.J., then two years
      old, alone in her [vehicle] while she [delivered] food for her
      employer, Grubhub. When [a CYS] caseworker initially contacted
      Mother, she admitted to [leaving E.S.J.] alone in the [vehicle],
      and the caseworker had an extensive discussion with her about
      the dangers involved in leaving a young child unattended in a
      vehicle. The caseworker also talked with Mother about how to
      navigate her delivery work while having [E.S.J.] with her. Mother
      agreed she would take [E.S.J.] into the homes with her when she
      made deliveries. During the intake assessment for this initial
      referral, [CYS] learned that Mother [] moved to Centre County[,
      Pennsylvania] from the Philadelphia[, Pennsylvania] area because
      she wished to be closer to her three other children who lived in
      Centre County with their paternal grandfather [(“Paternal
      Grandfather”)] and also because she wished to separate herself
      from domestic violence that [occurred] in the context of her
      relationship with Father.

      CYS received a second referral in September [] 2018, when it was
      reported that Mother was driving [with] E.S.J. in her vehicle
      without [restraining] him in a child safety seat. While Mother was
      driving, E.S.J. [was] observed bouncing around in the back and
      front seats of the [vehicle], and with his head sticking out of the
      car window. After repeated attempts, CYS made contact with
      Mother, who was on her way to pay a fine related to failing to use
      a child safety seat. [CYS caseworker], Nichole Williams, ensured
      Mother had an appropriate car seat. Although Mother had a car
      seat, she did not use it because it was hard for her to keep E.S.J.
      in the seat. Ms. Williams gave Mother information about service
      providers that might be able to give her a new car seat, as well as
      educational materials regarding the importance of using
      appropriate child safety restraints and not having children in the
      front seat of moving vehicles. During this encounter, Ms. Williams
      talked at length with Mother about the need to have E.S.J. in a
      car seat. Mother admitted that she [drove] without [restraining
      E.S.J.] in a car seat. Ms. Williams testified that Mother did not

                                      -2-
J-S22004-20


       appear to appreciate why her conduct was inappropriate.[3] Ms.
       Williams explained to Mother the dangers to E.S.J. of being
       unrestrained and being in the front seat of her [vehicle]. Mother
       was provided examples of things that could occur and the resulting
       harm that E.S.J. could suffer. Mother still did not appreciate the
       danger, stating that she was a safe driver[,] and she did not think
       anything would happen to E.S.J. while she was driving. Ms.
       Williams also talked with Mother regarding the legal requirements
       in that regard.

       Ms. Williams testified that Mother still did not seem to understand
       or appreciate the importance of safely restraining E.S.J. while he
       was in a moving vehicle. She talked with Mother extensively
       about the dangers to E.S.J., and gave Mother examples of
       accident hazards that were beyond Mother's control, such as other
       vehicles stopping short in front of her or otherwise causing an
       accident, and wildlife running in [front] of her [vehicle] so she
       would have to stop short. Ms. Williams spoke with Mother in
       concrete terms of the possibility that in such a circumstance,
       E.S.J. could be propelled into the windshield or even outside the
       [vehicle]. Mother was dismissive of the warnings. Mother focused
       on what a good driver she was, and that she believed it was good
       for E.S.J. to ride [in the front seat] with her because it was such
       a long day for him when she was driving around for hours for her
       food delivery job. Ms. Williams talked with Mother about ways she
       might alleviate the situation, such as [] taking breaks during the
       day and stopping at a park or to eat and getting out of the
       [vehicle]. Mother did not feel this was a viable option due to her
       work demands. Ms. Williams also spoke with Mother about
       daycare options and spoke with her about partially subsidized
       providers and other resources. Mother expressed at that time a
       desire that Father would come to the area and care for E.S.J. while
       she worked. She did not follow through with any of the other
       resources.

____________________________________________


3 Section 4581(a)(1)(i) of the Pennsylvania Vehicle Code requires that a child
under four years of age be securely fastened in a child passenger restraint
system while in a moving vehicle. 75 Pa.C.S.A. § 4581(a)(1)(i) (stating, “any
person who is operating a passenger car . . . and who transports a child under
four years of age anywhere in the motor vehicle, including the cargo area,
shall fasten such child securely in a child passenger restraint system”). The
failure to securely fasten the child in a child passenger restraint system is a
summary offense. Id. at § 4581(b).

                                           -3-
J-S22004-20


       Approximately one month later, during a home visit, Father was
       present at Mother's home. He informed CYS that he planned to
       care for E.S.J. while Mother was working. [CYS] later learned that
       Father [left the area to reside in] Allentown, Pennsylvania.

       CYS closed its open case file on November 6, 2018[,] because it
       [] believed that Mother understood that E.S.J. must not be left
       unattended and must be in a child safety restraint while in a
       moving vehicle, and believed that Mother would comply with these
       requirements.

       On November 20, 2018, CYS received another referral. This time,
       the report was that Mother was inside a McDonald's [located
       along] Benner Pike in State College, Pennsylvania at
       approximately 1:00 a.m. and that E.S.J. was outside in the
       [vehicle], alone, in the parking lot. There were mixed reports
       regarding how long [E.S.J.] was left alone in the [vehicle]. Police
       reported that they responded to a call regarding the incident, and
       that it took them approximately 40 minutes before they could
       locate Mother. Mother, who acknowledged having left [E.S.J.]
       alone in the [vehicle] and out of her sight at 1:00 a.m., [claimed]
       she had only been inside [the McDonald’s] for about 10 minutes
       while she used the bathroom and spoke to people inside.[4]
       Mother was charged by the police for leaving [E.S.J.] unattended
       in the vehicle; it was her fourth time receiving charges for leaving
       E.S.J. alone in her [vehicle] over the course of a year. She plead
       guilty. In talking with Mother about this incident, CYS again spoke
       extensively with her about the danger posed to E.S.J. by her
       behavior. Mother expressed that there was no risk to E.S.J.
       because there are security cameras in the McDonald's parking lot
       and State College is a low[-]crime area. She also noted that
       three-year–old E.S.J. had a cell phone he could use to call for help
       or to entertain himself.

       As a result of the November 20, 2018 referral, [CYS] worked with
       Mother to develop a safety plan, as it was apparent that Mother
       did not appreciate the safety risks for E.S.J., or at least would not
____________________________________________


4Section 3701.1 of the Pennsylvania Vehicle Code states that a person driving
or in charge of a motor vehicle commits a summary offense if the person
permits “a child under six years of age to remain unattended in the vehicle
when the motor vehicle is out of the person's sight and under circumstances
which endanger the health, safety or welfare of the child.” See 75 Pa.C.S.A.
§§ 3701.1(a) and (b).

                                           -4-
J-S22004-20


     follow instructions that he could not be left alone in a vehicle.
     [Paternal Grandfather] was identified by Mother as a family
     resource. [Paternal Grandfather] is the paternal grandfather of
     Mother's three other children, "E," who is close in age to E.S.J.,
     "N1" (age 14) and "N2" (age 15). [Paternal Grandfather] has
     custody of all three children. In a meeting with CYS, [Paternal
     Grandfather] stated that he [] engaged in several conversations
     with Mother about not leaving E.S.J. unattended in a vehicle and
     about [enrolling] E.S.J. [] in [daycare]. It was ultimately agreed
     that a safety plan would be entered, pursuant to which E.S.J.
     would stay with [Paternal Grandfather], and Mother could visit
     with E.S.J. at [Paternal Grandfather’s] home while E.S.J. was
     under [Paternal Grandfather’s] supervision. E.S.J. has remained
     in [Paternal Grandfather’s] home since November 20, 2018.

     CYS also contacted Father on November 20, 2018. Father initially
     indicated he wanted to [] take custody of E.S.J. In doing routine
     background checks, [CYS] learned that Father had outstanding
     warrants relative to marijuana-related charges and outstanding
     fines. It also became apparent that Father had not consistently
     been a part of E.S.J.'s life, and there was a past history of
     domestic violence between Mother and Father.[FN1] Although
     Father initially agreed to the safety plan that had been
     established, he subsequently advised [CYS] he [] changed his
     mind, and that he wanted E.S.J. to come to live with him in the
     Philadelphia area.
        [FN1]Father reported that Mother was the aggressor in these
        incidents, and that he would only defend himself.

     Due to [CYS’s] concerns with both Mother and Father, [CYS] filed
     for a safety plan hearing, and ultimately filed a dependency
     petition with the [trial c]ourt. After a dependency adjudication
     hearing on December 27, 2018, E.S.J. was declared dependent
     and placed in the care and custody of [CYS]. E.S.J.'s placement
     remained with [Paternal Grandfather].

     In addition to the dependency adjudication, testimony established
     that CYS filed indicated abuse reports against Mother related to []
     leaving E.S.J. unattended in the [vehicle] on November 20, 2018.
     Mother appealed the indicated [abuse] reports, and [CYS]
     prevailed. According to the testimony, the status on those
     [indicated abuse] reports has been changed to "founded."

     Testimony established that Mother was provided with extensive
     services over the course of her involvement with [CYS]. She was

                                    -5-
J-S22004-20


     offered parent[al] education through the Parenting Plus Program
     under [CYS’s] guidance before E.S.J. was declared dependent[.
     She was also offered parental education through the same
     program] after the dependency adjudication but before
     commencement of formal, purchased, reunification services. The
     Parenting Plus Program had been recommended, in part, to help
     Mother understand the danger she was putting E.S.J. in by leaving
     him unattended in a vehicle, and by failing to ensure he was
     properly restrained in a car seat. Mother was also provided
     parent[al] education through Family Intervention Crisis Services
     ("FICS"), the agency contracted to provide formal reunification
     services for Mother and E.S.J.

     At the commencement of reunification services in early February
     [] 2019, FICS established a service plan with specific goals for
     Mother.[FN2] Mother's primary goals were to: (1) address and
     maintain her mental health needs given concerns about past
     trauma and self-reported depression that was potentially
     impacting her ability to progress as a parent; (2) provide a stable
     and consistent lifestyle for E.S.J.; (3) demonstrate healthy
     parenting of E.S.J.; and (4) work with [CYS] on concurrent
     planning for E.S.J. in case he was ultimately not able to return [to
     Mother’s] home. Testimony at the hearing clearly established that
     Mother failed to meet these goals, and in large part, failed to
     cooperate with [CYS].

            Father, too, was engaged in reunification services, but
        [FN2]

        requested that he and Mother proceed independently.

     As to the mental health goal, the FICS reunification worker,
     Jessica DuFour, testified that there was no progress toward this
     goal [] despite significant efforts by FICS to assist Mother. FICS
     emphasized to Mother over the course of many sessions how
     meeting her own mental health needs was important for her and
     for her ability to progress in the reunification process with E.S.J.
     Mother initially wavered [] on whether she would attend
     counseling or treatment, and then outright refused any type of
     treatment at all, and refused to follow through with a
     recommended neuropsychological evaluation. Mother claimed
     problems with insurance but would not cooperate with FICS'
     efforts to assist her in overcoming this ostensible obstacle.
     Mother's reunification sessions were largely unproductive, and
     Mother cited them as a source of stress for her. FICS reduced
     sessions to every other week in an attempt to reduce Mother's


                                    -6-
J-S22004-20


     stress with the hope she would follow through with the mental
     health component of her goals. Mother never did so.

     Mother also made no progress in terms of showing she could
     provide a stable consistent lifestyle for herself and E.S.J. FICS
     staff found it difficult to get Mother to focus during sessions. She
     often spoke over staff, and did not listen to feedback. Mother
     tended to blame others for E.S.J.'s placement [and refused] to
     acknowledge responsibility. FICS provided Mother with examples
     of how E.S.J. could have been harmed by her conduct, both
     real-life examples and hypotheticals. One example involved an
     actual incident when Mother's daughter, then two or three years
     old, had been hit by a [vehicle] when Mother should have been
     supervising her. Mother blamed others, including the [daughter],
     for this incident, rather than showing any appreciation of the
     vulnerability of small children and the need for adults to protect
     them. FICS workers had extensive discussions with Mother about
     the dangers involved in not using safety seats, but Mother did not
     show any appreciation for the danger she exposed E.S.J. [] in that
     regard. Notably, as of this time, Mother had received four traffic
     citations since E.S.J. was placed, two for failing to stop for stop
     signs and two for speeding. She was also involved in two traffic
     accidents in the year 2019; neither accident was her fault but they
     were severe enough that her vehicle was demolished each time.
     Even [after experiencing] these incidents, Mother refused to
     acknowledge she was endangering E.S.J. when she let him ride in
     the [vehicle] unrestrained.

     Mother failed to cooperate with addressing home concerns in
     many aspects. Mother answered the door for approximately
     one-half of the attempted visits for life-style checks. Most
     [life-style] checks were done in the afternoon and it was apparent
     that Mother was just getting out of bed and was not yet fully
     awake. The home was cluttered, and there was old food lying
     around. Mother had been advised she should be living her life as
     she would with E.S.J. [] in the home, and that the life[-]style
     checks were to see whether the home environment was safe and
     appropriate. There was an ongoing issue with Mother refusing to
     use outlet covers to protect E.S.J. from electrical hazards; Mother
     had outlet covers but would not plug them into the outlets. Mother
     failed to cooperate with respect to providing complete information
     needed for FICS to verify her budget information, and Mother did
     not provide a budget as requested. There were also concerns
     raised about the stability of Mother's housing situation. FICS was


                                    -7-
J-S22004-20


     not able to reach Mother's landlord at any of the numbers provided
     by Mother, or to [] verify the identity of the landlord.

     Mother's progress with respect to the goal of demonstrating
     healthy parenting of E.S.J. was virtually non-existent. Mother was
     initially offered visitation with E.S.J. every other week for
     two-hour visits. [CYS] was unable to increase the frequency of
     [the] visits because E.S.J. was in distress after [his] visits with
     Mother, and because Mother was failing to make any progress
     overall. As to the visits offered, Mother attended 58 [percent] of
     them over the course of FICS' involvement. There were also times
     that Mother would fail to show for scheduled visits, disappointing
     [E.S.J.]. [CYS] adapted the routine so that Mother was scheduled
     to arrive one-half hour early, and then E.S.J. would be brought to
     the visit. Mother was also often late to visits. When visits did
     occur, E.S.J. appeared to struggle and exhibited anxious
     behaviors. Beginning in July, approximately five months into the
     reunification process, Mother began taunting E.S.J. during visits,
     calling him a baby when he would show distress. She would
     threaten to end visits if E.S.J. did not do exactly what she asked
     of him. She was observed to parent from the couch during visits;
     she[,] at times[,] failed to appropriately supervise E.S.J. and
     would ignore FICS staff when they prompted her in this regard.
     After visits with Mother, E.S.J. would exhibit behaviors such as
     aggression toward teachers and violence toward peers at daycare,
     not listening, and difficulty sleeping at night.

     FICS continued to consistently work with Mother regarding car
     seat safety and asked her to secure E.S.J. in his [car] seat after
     each visit. With limited exception, Mother was unable to properly
     secure E.S.J. in his [car] seat despite being repeatedly shown how
     to do so. FICS staff constantly spoke with Mother about the need
     for the car seat and attempted to assist her in learning the
     appropriate way to use the [car] seat. During one of the
     conversations, Mother stated she had tinted her car windows so
     no one would [] be able to see whether E.S.J. was in a car seat.
     Clearly, she continued in her refusal to acknowledge the danger
     associated with his issue.

     As far as the concurrent planning goal, Mother [] provided
     [Parental Grandfather] as a resource at the time of the initial
     safety plan. However, Mother did not provide any additional
     names of potential resources or placement options for E.S.J.




                                    -8-
J-S22004-20


      Testimony established that E.S.J. is doing very well in his foster
      home with [Parental Grandfather] and his half-siblings. [Parental
      Grandfather] has known E.S.J. since his birth, and he [] assisted
      Mother in caring for E.S.J. since Mother [] relocated to central
      Pennsylvania. FICS and CYS workers [] observed a healthy bond
      and relationship between [Parental Grandfather] and E.S.J., and
      between E.S.J. and his half-siblings. E.S.J. looks to [Parental
      Grandfather] to meet his needs. He is healthy, developmentally
      on track, and appears to be very well[-]adjusted in his current
      placement. He attends daycare, and since visitation with both his
      parents has decreased, he has been doing well at the daycare.
      Both Ms. Williams and Ms. DuFour testified about their
      observations in terms of E.S.J.'s connection to Mother. Both
      caseworkers testified that [] they had not observed a parent-child
      attachment or bond between E.S.J. and Mother. Ms. Williams
      testified that E.S.J. did not appear to want to interact with Mother
      in a way that most children his age would do with a parent, such
      as [] cuddling, touching and seeking parental attention. Ms.
      DuFour described the relationship between E.S.J. and Mother as
      "disconnected," conflicted and distant. She testified that E.S.J.
      appeared to struggle to interact with Mother. Although Mother
      testified that she loves E.S.J., she did not present evidence of a
      healthy bond with her son.

      Finally, no testimony was presented from E.S.J., who was only
      four years of age at the time of the hearing. E.S.J.'s attorney
      supported the petition, having visited with E.S.J. in the home of
      [Parental Grandfather].

Trial Court Opinion, 2/12/20, at 2-8.

      Procedurally, CYS filed a petition, on September 18, 2019, to terminate

Mother and Father’s parental rights involuntarily pursuant to Sections

2511(a)(2) and 2511(a)(5), as well as Section 2511(b) of the Adoption Act.

The trial court appointed the Centre County Public Defender’s Office as

guardian ad litem for E.S.J. The trial court conducted a hearing on the petition

to terminate Mother and Father’s parental rights on December 20, 2019, at

which time Mother and Father appeared, each represented by separate


                                     -9-
J-S22004-20



counsel, as well as counsel for E.S.J., the guardian ad litem for E.S.J., and

counsel for CYS.5 On December 26, 2019, the trial court terminated Mother

and Father’s parental rights. This appeal followed.6

       Preliminarily, we must address Attorney Miller’s petition to withdraw and

accompanying Anders brief, both of which allege this appeal is frivolous.

       “When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel's request to withdraw.”

In Interest of J.J.L., 150 A.3d 475, 479 (Pa. Super. 2016) (citations

omitted) (noting, the Anders principles extend to appeals involving the

termination of parental rights). In order to withdraw pursuant to Anders,

“counsel must file a brief that meets the requirements established by our

Supreme Court in Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa.

2009).” Commonwealth v. Harden, 103 A.3d 107, 110 (Pa. Super. 2014)

(parallel citation omitted). Specifically, counsel’s Anders brief must comply

with the following requisites:

       (1) provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel's conclusion that the appeal is frivolous; and (4) state
____________________________________________


5  In November 2019, the trial court appointed separate counsel to represent
E.S.J.’s legal interests, and maintained the appointment of the guardian ad
litem to represent E.S.J.’s best interests. N.T., 12/20/19, 5-6.

6On January 15, 2020, Mother filed a concise statement of errors complained
of on appeal with her notice of appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).
The trial court subsequently filed its Rule 1925(a) opinion on February 12,
2020.


                                          - 10 -
J-S22004-20


       counsel's reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.

J.J.L., 150 A.3d at 480 (citation omitted).

       Pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super.

2005), and its progeny, “[c]ounsel also must provide a copy of the Anders

brief to [his] client.”      Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa. Super. 2014) (internal quotation marks and citation omitted).           The

Anders brief must be accompanied by a letter that advises the client of the

option to “(1) retain new counsel to pursue the appeal; (2) proceed pro se on

appeal; or (3) raise any points that the appellant deems worthy of the

court[’]s attention in addition to the points raised by counsel in the Anders

brief.” Id. “Once counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super.

2007) (en banc) (citation and internal quotation marks omitted).

       Instantly, Attorney Miller has satisfied the technical requirements of

Anders and Santiago.            In his Anders brief, counsel has identified the

pertinent factual and procedural history.7 Counsel raises one claim that could

____________________________________________


7 Although counsel does not include citation to the record in the statement of
the case, as required, we find that counsel cites to the record in the argument
section of the Anders brief sufficiently to assure this Court that counsel



                                          - 11 -
J-S22004-20



arguably support an appeal, but ultimately concludes that the appeal is wholly

frivolous. Counsel also attached to his petition a letter to Mother that meets

the notice requirements of Millisock.8             Mother did not file a response to

counsel’s Anders brief or the petition to withdraw. Accordingly, we proceed

to conduct an independent review of the record to determine whether this

appeal is wholly frivolous.

       In his Anders brief, counsel raises the following issue on Mother’s

behalf: “Whether the trial court committed an abuse of discretion or error of

law when it concluded [CYS] established grounds for termination of parental

rights under 23 Pa.C.S.A. [§§] 2511(a)(2) and (a)(5)?” Anders Brief at 6.

       In matters involving involuntary termination of parental rights, our

standard of review is well-settled.

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
____________________________________________


evaluated the case and reviewed the relevant facts that may support any
non-frivolous issue. See Commonwealth v. Woods, 939 A.2d 896, 899
(Pa. Super. 2007) (stating, counsel’s recitation of record facts with citation to
places in the record where the facts appear, assures this Court that counsel
reviewed the record and sufficiently evaluated the case to determine which
facts are significant and whether there are any non-frivolous issues).

8 Although the certificate of service accompanying the Anders brief does not
state that a copy of the brief was sent to Mother, the Millisock letter attached
to the petition to withdraw states that a copy of the Anders brief, as well as
a copy of the petition to withdraw, were enclosed with the letter.


                                          - 12 -
J-S22004-20


      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “[T]he trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re Q.R.D.,

214 A.3d 233, 239 (Pa. Super. 2019) (citation omitted).            “If competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.”      In re B.J.Z., 207 A.3d 914, 921

(Pa. Super. 2019) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act that requires a bifurcated analysis of the grounds for termination

followed by the needs and welfare of the child. See 23 Pa.C.S.A §§ 2511(a)

and (b).

      Our case law has made clear that under Section 2511, the [trial]
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the [trial]
      court determines that the parent’s conduct warrants termination
      of his or her parental rights does the [trial] court engage in the
      second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the


                                     - 13 -
J-S22004-20


      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

B.J.Z., 207 A.3d at 921 (citation omitted).        We have defined clear and

convincing evidence as that which is “so clear, direct, weighty, and convincing

as to enable the trier of fact to come to a clear conviction, without hesitance,

of the truth of the precise facts in issue.” In re Z.P., 994 A.2d 1108, 1116

(Pa. Super. 2010) (citation omitted). This Court “may uphold a termination

decision if any proper basis exists for the result reached.” Id.

      Sections 2511(a)(2), (a)(5), and (b) provide, in pertinent part, as

follows:

                § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                       ...

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary for
           his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent.

                                       ...

           (5) The child has been removed from the care of the parent
           by the court or under a voluntary agreement with an agency
           for a period of at least six months, the conditions which led
           to the removal or placement of the child continue to exist,
           the parent cannot or will not remedy those conditions within
           a reasonable period of time, the services or assistance
           reasonably available to the parent are not likely to remedy
           the conditions which led to the removal or placement of the
           child within a reasonable period of time and termination of

                                      - 14 -
J-S22004-20


         the parental rights would best serve the needs and welfare
         of the child.

                                     ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2), (a)(5), and (b).

      The fundamental test in termination of parental rights under
      Section 2511(a)(2) was long ago stated in In re Geiger, [] 331
A.2d 172 ([Pa.] 1975), where [our] Supreme Court announced
      that under what is now Section 2511(a)(2), “the petitioner for
      involuntary termination must prove (1) repeated and continued
      incapacity, abuse, neglect or refusal; (2) that such incapacity,
      abuse, neglect or refusal caused the child to be without essential
      parental care, control or subsistence; and (3) that the causes of
      the incapacity, abuse, neglect or refusal cannot or will not be
      remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super.
      1998).

Z.P., 994 A.2d at 1117. The grounds for termination of parental rights under

Section 2511(a)(2), due to parental incapacity that cannot be remedied, are

“not limited to affirmative misconduct.” Id., citing In re A.L.D., 797 A.2d
326, 337 (Pa. Super. 2002).     Section 2511(a)(2) “does not emphasize a

parent's refusal or failure to perform parental duties, but instead emphasizes

the child's present and future need for essential parental care, control or

subsistence necessary for [the child’s] physical or mental well-being.” Z.P.,


                                    - 15 -
J-S22004-20
994 A.2d at 1117, quoting In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008).

“[W]hen a parent has demonstrated a continued inability to conduct [her] life

in a fashion that would provide a safe environment for a child, whether that

child is living with the parent or not, and the behavior of the parent is

irremediable as supported by clear and competent evidence, the termination

of parental rights is justified.” Z.P., 994 A.2d at 1118 (citation omitted).

      In order for termination pursuant to Section 2511(a)(5) to be
      proper, the following must be demonstrated: (1) the child has
      been removed from parental care for at least six months; (2) the
      conditions which led to the child's removal or placement continue
      to exist; (3) the parents cannot or will not remedy the conditions
      which led to removal or placement within a reasonable period of
      time; (4) the services reasonably available to the parents are
      unlikely to remedy the conditions which led to removal or
      placement within a reasonable period of time; and (5) termination
      of parental rights would best serve the needs and welfare of the
      child. In re Adoption of M.E.P., 825 A.2d 1266, 1273–1274
      (Pa. Super. 2003).

In re A.S., 11 A.3d 473, 482 (Pa. Super. 2010).              “[U]nlike Section

2511(a)(2), Section 2511(a)(5) evaluates the likelihood that services provided

to a parent will remedy the conditions [that] led to the child's removal.” Id.

(citation omitted).

      Here, counsel raises the issue that the trial court erred in finding clear

and convincing evidence to terminate Mother’s parental rights involuntarily

under Sections 2511(a)(2) and (a)(5), but ultimately determines this issue is

frivolous after counsel’s review of the record. Anders Brief at 13-21. Counsel

contends the record establishes, with clear and convincing evidence, that

Mother received extensive services, including parenting skills education and

                                     - 16 -
J-S22004-20



mental health services, from CYS and FICS designed to help Mother achieve

the goals necessary to permit her to retain her parental rights to E.S.J., but

that Mother failed to meet any of the goals. Id.

      In finding that CYS met its burden under Section 2511(a)(2) by clear

and convincing evidence, the trial court explained,

      [CYS] presented clear and convincing evidence that Mother's
      repeated and continued abuse, neglect and refusal []caused E.S.J.
      to be without essential parental care, control or subsistence
      necessary for his physical and mental well-being, and further, that
      the conditions and causes of that abuse, neglect and refusal
      cannot or will not be remedied by Mother. Mother and E.S.J. first
      became involved with [CYS] due to reports of Mother leaving then
      two-year-old E.S.J. unattended in her [vehicle] while she made
      food deliveries, and reports of her permitting E.S.J. to have free
      range of the [vehicle] while she drove [the vehicle]. Despite
      extensive efforts by [CYS] to educate Mother about the dangers
      of this behavior, and the substantial risk of serious harm posed to
      E.S.J., Mother did not change her behaviors or ever [] commit to
      doing so. Although she [] acknowledge[d] that her conduct was
      illegal, and even considered abusive, she refused to acknowledge
      that any harm could come to E.S.J. because of her [negligence].
      During the course of the year and approximately seven months
      since Mother's involvement with [CYS], she could not or would not
      [] learn to properly restrain E.S.J. in a car seat. It is noteworthy
      that E.S.J. [] spent a significant amount of time in the [vehicle]
      with Mother when she was making deliveries for work. Although
      Mother [] repeatedly [took] the position she is a safe driver and
      no harm would come to E.S.J. when he is in the [vehicle] with her,
      she has been in two vehicle accidents in [] 2019, and received
      four traffic citations. Two of those [citations] were for failing to
      stop at a stop sign. Mother indicated that her solution to the car
      seat issue is to get tinted windows so no one can see whether
      E.S.J. is in his [car] seat. The [trial c]ourt further notes that
      Mother was charged four times over the course of a year for
      leaving [E.S.J.] unattended in a vehicle.

      Furthermore, even after E.S.J. was declared dependent and
      formally removed from Mother's care and custody, Mother refused
      to cooperate with [CYS] in terms of following recommendations

                                     - 17 -
J-S22004-20


      that were aimed at assisting her in developing parenting skills.
      Mother refused to address her mental health issues, and refused
      to address safety issues [] in the home, such as uncovered outlets.
      The [trial c]ourt concluded that Mother's actions also showed a
      complete disregard for E.S.J.'s mental well-being. Mother only
      attended 58 [percent] of the visits offered, and at times failed to
      call in advance when she would not be able to come to a visit. As
      of the summer of 2019, after E.S.J. had been in placement for
      approximately seven months, Mother would taunt him at visits
      and call him a baby when he would show distress. She would
      threaten to end visits early, and did not properly supervise him.
      Mother was not responsive to caseworkers when they tried to
      prompt her during visits.

      In addition to the above, Mother [] failed to make any progress in
      terms of demonstrating to [CYS] that she can provide a stable
      home life for E.S.J. Despite their best efforts, [CYS] workers have
      been unable to confirm the stability of Mother's housing and her
      finances because of Mother's failure to provide information to
      [CYS].

      In sum, [CYS] presented clear and convincing evidence that, due
      to Mother's abuse, neglect and refusal, Mother []caused E.S.J. to
      be without essential parental care necessary for his physical and
      emotional well-being, and that Mother would not remedy the
      underlying conditions and causes.

Trial Court Opinion, 2/12/20, at 10-12.

      The   record   demonstrates     that    Mother   repeatedly   left    E.S.J.

unsupervised in her vehicle while she delivered food for a food delivery service

and that Mother failed to place E.S.J. in a required child car seat when riding

in Mother’s vehicle. N.T., 12/20/19, at 7-9, 113. Mother received several

citations for driving while E.S.J. was not restrained properly in a car seat, as




                                     - 18 -
J-S22004-20



well as driving in excess of the posted speed limit.9 Id. at 9, 16. Mother

permitted E.S.J. to move about the vehicle while it was in motion, and on at

least one occasion permitted E.S.J. to stick his head out the car window while

Mother drove. Id. at 9-12. Mother’s explanation for letting E.S.J. ride with

his head out of the car window was that it was a warm day and people let

their dogs stick their heads out of car windows. Id. at 11.   On another

occasion, Mother was charged with leaving E.S.J. alone and unsupervised in

the vehicle at 1:00 a.m. for approximately 40 minutes while Mother was in a

McDonald’s using the restroom and talking with patrons. Id. at 15-17. Mother

explained that E.S.J., then three years old, had a cell phone to use, if needed.
Id. at 16.

       Three agencies10 provided counseling and parenting skills education to

Mother, specifically coaching Mother on the need to provide a safe

environment for E.S.J. Id. at 114. In coaching sessions, Mother was informed

that her conduct of driving with E.S.J. unrestrained in a car seat was illegal

and placed E.S.J. in perilous danger of injury or even death if the vehicle and

its passengers were involved in an accident. Id. at 8, 10-11, 58, 66. Despite

all of the coaching, Mother did not appreciate the importance of retraining

____________________________________________


9 Mother was also involved in two accidents in which Mother’s vehicle was
damaged to the extent that it was no longer drivable and Mother needed a
new vehicle. N.T., 12/20/19, at 57-58.

10Mother received counseling and parenting skills education from CYS, FICS,
and Parenting Plus Program.


                                          - 19 -
J-S22004-20



E.S.J. in a car seat while driving, or understand the precariousness of her

actions. Id. at 10-11, 17, 23, 57, 113. Mother would often blame others,

including E.S.J., for the inappropriate and illegal behavior, and Mother had

little, if any, appreciation for the dangers of her actions or the harm to E.S.J.

that could occur. Id. at 10-11, 17, 55-57. One CYS caseworker described

Mother as, “[s]he really [could not] think ahead, as most parents do, to

identify what could be risky[.]” Id. at 24. As part of a court ordered safety

plan, E.S.J. was removed from Mother’s parental care due to safety concerns

and placed with Paternal Grandfather, where he remains after the trial court

adjudicated him dependent. Id. at 21.

      When asked if she understood what could happen to E.S.J. when he was

not properly restrained in a car seat and allowed to move about the vehicle

freely while she was driving, Mother noted that officers and bystanders could

see E.S.J. moving around the vehicle if he was not properly restrained in the

car seat. Id. at 120.   Mother’s proposed solution involved tinting her car

windows so E.S.J. could not be observed unrestrained in his car seat and freely

moving about the vehicle. Id. at 66. Mother recalled prior citations that she

received for failing to restrain E.S.J. in a car seat and blamed these violations

on E.S.J., stating, that “he knew how to unclip himself” from the car seat, that

she was trying to give him some freedom with the arm straps, or that “he

might have been uncomfortable.” Id. at 120. Mother maintained, however,

that E.S.J. always rode in a car seat, despite several citations indicating the

contrary. Id.

                                     - 20 -
J-S22004-20



      When asked what foods Mother felt were appropriate for E.S.J.’s

breakfast, Mother stated, “I [do not] feel any food is inappropriate [] at any

time because you can eat IHOP [] at dinnertime.” Id. at 125.    On one

occasion, when asked to bring breakfast for E.S.J. to a visitation session,

Mother arrived with unpeeled shrimp and said that it was safe for E.S.J. to eat

the unpeeled shrimp, including the shrimp tails. Id. at 65. At her scheduled

visits with E.S.J., Mother did not engage with E.S.J. by getting down on the

floor to play with him. Id. at 63. Mother explained that she did not get down

on the floor with E.S.J. to play because the floor was sometimes cold and she

was concerned the floor had not been sanitized and was dirty, although she

voiced no similar concerns for E.S.J. playing on the floor. Id. at 126. The

record further demonstrates that Mother failed to address and maintain her

mental health needs, including undergoing neuropsychological testing

recommended by CYS, to provide housing information, including her landlord’s

name and contact information, to document a budget that would provide for

E.S.J.’s needs, and to maintain a safe home, including a clean environment

free of harmful obstacles, such as uncovered electrical outlets. Id. at 52-54,

58-60, 64.

      We concur with the trial court that there has “been a repeated and

continued [incapacity, neglect,] or refusal on the part of [Mother] to provide

for [E.S.J.’s] needs in a way that would provide him with essential parental

care and control necessary for his physical and mental well-being.” Id. at

148. Specifically, Mother continuously placed E.S.J. in dangerous situations

                                    - 21 -
J-S22004-20



that could result in serious harm or even death by failing to restrain E.S.J. in

a car seat, permitting E.S.J. to move about the vehicle freely while it was in

motion, and leaving E.S.J. unsupervised in the vehicle.         Mother failed to

comprehend the seriousness of her actions or the need to provide essential

care and control over E.S.J. and failed to remedy or change her actions despite

extensive parenting skills coaching. Moreover, Mother failed to take corrective

actions in her home to prevent injury to E.S.J., or provide suitable,

age-appropriate meals that E.S.J. could consume without injury. Based upon

a review of the record, we discern no abuse of discretion or error of law on

the part of the trial court in involuntarily terminating Mother’s parental rights

to E.S.J. pursuant to Section 2511(a)(2).11

       Consequently, we conclude the record supports Attorney Miller’s

assessment that Mother’s appeal is wholly frivolous.12            Moreover, our

independent review of the entire record reveals no additional, non-frivolous



____________________________________________


11 In light of our conclusion that the trial court did not abuse its discretion or
commit an error of law in terminating Mother’s parental rights pursuant to
Section 2511(a)(2), Mother’s issue as it pertains to Section 2511(a)(5) is
moot. See A.S., 11 A.3d at 483 (reiterating, “this Court need only agree with
the trial court on one ground relative to Section 2511(a) in order to affirm the
termination of parental rights” (citation omitted)). Nonetheless, we discern
no abuse of discretion or error of law on the part of the trial court in
terminating Mother’s parental rights to E.S.J. pursuant to Section 2511(a)(5).

12 Although Mother does not raise an issue with regard to Section 2511(b), we
discern no abuse of discretion or error of law in the trial court’s conclusion
that termination of Mother’s parental rights is in the best interests of E.S.J.


                                          - 22 -
J-S22004-20



claims. Therefore, we grant counsel’s petition to withdraw and affirm the final

order and decree involuntarily terminating Mother’s parental rights to E.S.J.

      Order affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/26/2020




                                    - 23 -